department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date uilc gl-105261-03 memorandum for associate area_counsel sacramento cc sb sac from subject walter ryan assistant to the branch chief collection bankruptcy summonses cc pa cbs bo1 request for advice concerning non-taxpayer specific successive non-judicial foreclosures this responds to your request for formal advice dated date in connection with a question posed by technical support issue after a senior lienor gives notice to the internal_revenue_service service and sells taxpayer’s property under sec_7425 will the service’s right_of_redemption within the 120-day redemption_period be extinguished by another senior lienor foreclosing on the same property conclusion if given proper notice of a sale of real_property by a senior lienholder in accordance with sec_7425 the service has a right_of_redemption concerning the property the fact that another senior lienor forecloses on the same property within the 120-day redemption_period does not affect the service’s right to redeem the property as a result of the first sale fact sec_1 sec_7425 states that the redemption_period is either days or the applicable time period under local law whichever is longer for purposes of this memorandum we assume that the 120-day period applies gl-105261-03 in the request for advice we are asked to determine the status of the service’s right_of_redemption in the situation similar to the one described below a piece of real_property is encumbered by two deeds of trust and a federal_tax_lien the federal_tax_lien is junior to both deeds of trust on january the second deed holder forecloses its lien on the property and holds a foreclosure sale for purposes of this advice assume that the deed holder gives proper notice of the sale to the service in accordance with sec_7425 subsequently on february within the service’s statutory period for exercising redemption from the january sale the holder of the first deed gives the service proper notice and forecloses its lien on the same property and holds a foreclosure sale law and analysis sec_7425 provides in pertinent part that if appropriate notice of a foreclosure sale is given to the service the sale shall have the same effect with respect to the discharge of such lien of the united_states as may be provided with respect to such matters by the local law of the place where such property is situated for purposes of this advice we assume that under the local law of the jurisdiction where the real_property is located a lien held by the united_states on real_property would be extinguished at the time of an initial foreclosure sale of the property by a senior creditor when the holder of the second deed_of_trust forecloses on its lien on january and subsequently holds a foreclosure sale the service’s lien would be extinguished at the time of the sale accordingly the service would possess its right to redeem the property pursuant to sec_7425 under sec_7425 the service generally ha sec_120 days from the date of a foreclosure sale during which it may redeem property sold as a result of a non-judicial sale as such in the fact pattern discussed above the service would have days from january in which to redeem the property the fact that the first deed_of_trust is foreclosed on february does not affect the united states’ right_of_redemption as it relates to the january foreclosure thus the united_states in accordance with the procedures set forth in sec_7425 can redeem the property within the 120-day period from the january sale if the service is not given proper notice of the foreclosure sale then under sec_7425 the united states’ lien on the property would be undisturbed and the question raised in this memorandum would not arise for purposes of this advice we assume both foreclosure sales are non- judicial gl-105261-03 note that the service would not possess another right_of_redemption pursuant to a subsequent foreclosure sale by the holder of the first deed_of_trust on february sec_7425 provides only one right_of_redemption ie the service redeems from the sale that extinguished the federal_tax_lien in this hypothetical the january sale extinguished the federal_tax_lien please call the attorney assigned this case at if you have any further questions
